DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein, while the driving prioritizing mode and the temperature control prioritizing mode, the electric power supply control apparatus controls…” in lines 2-4.  It is unclear what is required of the driving prioritizing mode and the temperature control prioritizing mode.  For purposes of this Office Action, it will be assumed that these are intended to be “switched over”, consistent with the other similarly recited claims, e.g. claim 9.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li et al. (US 2018/0111497 A1).
Regarding claims 1, 11, and 12, Li et al. discloses an electric power supply control apparatus, and related method, for a vehicle (Title), the vehicle comprising:
a battery ([0021]);
an electric motor configured to generate a driving force of the vehicle by receiving driving electric power from the battery (not explicitly disclosed, but as indicated by e.g. “electric car”, [0021]; see also [0035] which describes “driving power required for driving a car by a diver [recte driver]”); and
a temperature controller configured to heat or cool a vehicle cabin by receiving temperature controlling electric power from the battery (not explicitly disclosed, but as indicated by “a power required for the air conditioner to operate”, [0036]),
the electric power supply control apparatus for the vehicle, and related method, being configured to execute:
a driving prioritizing mode in which a supply of the driving electric power is prioritized over a supply of the temperature controlling electric power (see e.g. [0034-0036] which describes prioritizing 
a temperature control prioritizing mode in which the supply of the temperature controlling power is prioritized over the supply of the driving electric power (see e.g. [0034-0036] which describes prioritizing various power demands, e.g. power required for the air conditioner to operate) within a range of an upper limit value of a predetermined temperature controlling electric power upper limit value (see [0031] which discusses estimating available discharge power).
With respect to the limitations of claims 1 and 12 “while the driving prioritizing mode and the temperature control prioritizing mode are switched over…” (emphasis added)It has been held that a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art system is capable of performing the functions as claimed because Li et al. discloses various prioritization modes and a controller, which allows for the prior art to perform the functions as claimed.
With respect to the limitations of claim 11 “while the driving prioritizing mode and the temperature control prioritizing mode are switched over…” it is noted that Li et al. explicitly discloses determining the available discharge power ([0031]), which reasonably reads on controlling power “at a total electric power upper limit value or smaller…within electric power than can be output by the battery”.
Regarding claims 2-10, Li et al. discloses all of the claims limitations as set forth above.
With respect to the limitations of claims 2-10 “while the driving prioritizing mode and the temperature control prioritizing mode are switched over…” (emphasis added)It has been held that a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art system is capable of performing the functions as claimed because Li et al. discloses various prioritization modes and a controller, which allows for the prior art to perform the functions as claimed.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	02/26/2021